NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                      2007-5084


                                JOHN LESLIE MILLER,

                                                          Plaintiff-Appellant,

                                           v.


                                  UNITED STATES,

                                                          Defendant-Appellee.


      John Leslie Miller, of Fort Worth, Texas, pro se.

       Sean B. McNamara, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, for defendant-appellee. With
him on the brief were Peter D. Keisler, Assistant Attorney General, Jeanne E. Davidson,
Director, and Harold D. Lester, Jr., Assistant Director.

Appealed from: United States Court of Federal Claims

Senior Judge Robert H. Hodges, Jr.
                      NOTE: This disposition is nonprecedential.


    United States Court of Appeals for the Federal Circuit


                                       2007-5084

                                JOHN LESLIE MILLER,

                                                       Plaintiff-Appellant,


                                            v.


                                   UNITED STATES,

                                                       Defendant-Appellee.




                           DECIDED: August 9, 2007



Before RADER and SCHALL, Circuit Judges, and FARNAN, District Judge. *

PER CURIAM.


                                       DECISION

      John Leslie Miller appeals the final judgment of the United States Court of

Federal Claims dismissing his complaint. Miller v. United States, No. 06-267 (Ct. Fed.

Cl. Apr. 19, 2006) (judgment). We affirm.




      *
              Honorable Joseph J. Farnan, Jr., District Judge, United States District
Court for the District of Delaware, sitting by designation.
                                       DISCUSSION

                                             I.

       Mr. Miller filed his complaint in the Court of Federal Claims on March 29, 2006.

After reviewing the complaint, the Court of Federal Claims explained that “[i]t is difficult

to understand the nature of plaintiff’s Complaint, though we have reviewed it carefully

with the court’s obligation to grant every latitude to a pro se plaintiff in mind.” Miller v.

United States, No. 06-267, slip op at 1 (Ct. Fed. Cl. Apr. 19, 2006) (citing Haines v.

Kerner, 404 U.S. 519, 520 (1972)) (order). The court dismissed Mr. Miller’s complaint

for lack of jurisdiction and failure to state a claim upon which relief could be granted.

Miller, slip op. at 1 (judgment). Mr. Miller timely filed a notice of appeal. We have

jurisdiction pursuant to 28 U.S.C. § 1295(a)(3).

                                             II.

       We review de novo a dismissal by the Court of Federal Claims for lack of subject

matter jurisdiction and for failure to state a claim upon which relief could be granted.

See Wilson v. United States, 405 F.3d 1002, 1008 (Fed. Cir. 2005); Lindsay v. United

States, 295 F.3d 1252, 1257 (Fed. Cir. 2002).

       The jurisdiction of the Court of Federal Claims to hear claims against the United

States for money damages is defined by the Tucker Act. The court has jurisdiction to

hear cases “against the United States founded either upon the Constitution, or any Act

of Congress or any regulation of an executive department, or upon any express or

implied contract with the United States, or for liquidated or unliquidated damages in

cases not sounding in tort.”     28 U.S.C. § 1491(a).       Mr. Miller had the burden of




2007-5084                                    2
establishing the court’s jurisdiction. See Taylor v. United States, 303 F.3d 1357, 1359

(Fed. Cir. 2002).

       On appeal, Mr. Miller cites six cases without any explanation or argument. The

cases he cites are as follows: Johnson v. United States, 352 U.S. 565 (1957) (per

curiam); Brown v. Morgan, 209 F.3d 595 (6th Cir. 2000); Harris v. Hegmann, 198 F.3d

153 (5th Cir. 1999) (per curiam); Pena v. United States, 122 F.3d 3 (5th Cir. 1997),

opinion after remand 157 F.3d 986 (5th Cir. 1998); Lindsey v. U.S. R.R. Ret. Bd., 101

F.3d 444 (5th Cir. 1996); and Rodgers v. Deboe, 950 F. Supp. 1024 (S.D. Cal. 1997).

None of these cases helps us to understand how Mr. Miller has stated a claim within the

jurisdiction of the Court of Federal Claims.        Johnson relates to the standard for

appearing in forma pauperis, and, in Pena, the appellate court remanded so the district

court could rule on the plaintiff’s appearing as such. See Johnson, 352 U.S. at 565-66;

Pena, 122 F.3d at 5. Brown and Harris discuss the tolling of the statute of limitations in

civil rights actions while state remedies are pursued, Brown, 209 F.3d at 596; Harris,

198 F.3d at 154, while Lindsey deals with a court’s duty to assist a plaintiff proceeding

in form pauperis to effect service of process, Lindsey, 101 F.3d at 445. Finally, in

Rodgers, a federal district court applied the Prison Litigation Reform Act, Pub. L. 104-

134, Title VIII, §§ 810-10, 110 Stat. 1321 (1996), to an ongoing lawsuit by a prisoner

proceeding in forma pauperis, and held that the requirement under the statute that a

prisoner pay filing fees did not retroactively require the plaintiff to pay filing fees for a

suit already filed when the statute became effective. Rodgers, 950 F. Supp. at 1028-29.

       Based on the documents Mr. Miller has attached to his brief, it appears his claim

involves Social Security benefits or somehow relates to a civil rights case he filed in the




2007-5084                                    3
Northern District of Texas. However, we are unable to infer any correlation amongst the

cases cited by Mr. Miller in his brief, the Texas civil rights action, and a claim against the

United States that could plausibly result in jurisdiction for the Court of Federal Claims

under the Tucker Act. Mr. Miller’s request to appear in forma pauperis was granted by

the Court of Federal Claims, while our review of the record indicates that, in his Texas

civil rights action, both his appeal to the Fifth Circuit and his petition for writ of certiorari

to the United States Supreme Court were untimely. Finally, over and above these two

matters, we have reviewed Mr. Miller’s complaint to see if it presents any claim within

the jurisdiction of the Court of Federal Claims. Doing so, we have found no such claim.

       For the foregoing reasons, the judgment of the Court of Federal Claims is

affirmed.

       No costs.




2007-5084                                      4